463 So. 2d 510 (1985)
Lillian Wanda GREEN, Appellant,
v.
W.J. GREEN, Appellee.
No. AZ-319.
District Court of Appeal of Florida, First District.
February 11, 1985.
Lloyd C. Hawthorne, Live Oak, for appellant.
William R. Slaughter, II, of Slaughter & Slaughter, Live Oak, for appellee.
PER CURIAM.
Appellant contends that the trial court abused its discretion in awarding her $5.00 per week as permanent periodic alimony and $35.00 for 165 weeks as rehabilitative alimony. We reverse and award of permanent periodic alimony and affirm the award of rehabilitative alimony.
The standard of review in dissolution cases is whether the trial court abused its discretion. Canakaris v. Canakaris, 382 So. 2d 1197 (Fla. 1980). The test to be applied by the appellate court is whether the trial court's order is supported by competent evidence. Kuvin v. Kuvin, 442 So. 2d 203 (Fla. 1983). We find that there is no competent evidence to support the trial court's award of $5.00 per week as permanent periodic alimony, and we are certain that reasonable men could not differ as to the inadequacy of this award. However, we affirm the award of rehabilitative alimony as supported by the record.
Accordingly, we reverse the award of permanent periodic alimony and remand for reconsideration in view of evidence of the wife's needs and the husband's ability to pay.
*511 Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.
BOOTH, SHIVERS and ZEHMER, JJ., concur.